Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/058,178 filed 11/24/20. Claims 1-20 are pending with claims 1, 12 and 20 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A system comprising a processing resource configured to: obtain a first indication of a confirmation, by an operator of a platform, of an alignment of one symbol of a first plurality of symbols with a second symbol as viewed in a head-mounted display of a head-mounting worn by the operator, the first plurality of symbols being projected by at least one optical apparatus disposed on the platform to a plurality of different viewing angles, the second symbol being projected onto the head-mounted display by a projection unit of the head-mounted display; determine which symbol of the first plurality of symbols was aligned by the operator with the second symbol yielding a first symbol of the first plurality of symbols, the first symbol having first orientation data, the second symbol having second orientation data; and perform an alignment of the head-mounting and the head-mounted display at least based on the first orientation data and the second orientation data. With respect to claim 12 and all its dependencies, A method comprising: obtaining a first indication of a confirmation, by an operator of a platform, of an alignment of one symbol of a first . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches aligning a digital display of images on augmented reality glasses with physical surrounds (see Neil US 2019/0236847 A1). 
The prior art teaches a real world anchor in a virtual reality environment that is able to determine the positional relationship of a displayed image relative to a head mounted display (see Bleyer et al. US 2020/0111256 A1). 
The prior art teaches a head mounted display that performs calibration by causing a user to see an image displayed by an image display section and cause the user to see an outside scene transmitted through the image display section (see Ll et al. US 2017/0011555 A1). 
The prior art teaches a head wearable display and tracking a position and orientation of the HWD, calculating a position of selected hardware elements, that are visible to a pilot during flight, with respect to the HWD, and displaying verification symbols in the HWD corresponding to the hardware elements that appear to the pilot to be in visual alignment with the hardware elements (see Roimi et al. US 2019/0129177 A1). 
The above prior art references are different from applicant’s claimed invention in that the prior art references fail to teach projecting a first plurality of symbols to a plurality of different viewing angles, projecting a second symbol onto a head mounted display, determining which symbol of the plurality of first symbols was aligned by an operation with the second symbol yielding a first symbol of the first plurality of symbols that has first orientation data, the second symbol having second orientation data, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH